Exhibit 10.1




AMENDMENT NO. 1 TO
SECOND AMENDED AND RESTATED GOVERNANCE AGREEMENT
This Amendment No. 1 to Second Amended and Restated Governance Agreement (this
“Amendment”) is entered into as of April 10, 2020 between Expedia Group, Inc., a
Delaware corporation (the “Company”), and Barry Diller, an individual (“Mr.
Diller”). Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Governance Agreement (as defined below).
R E C I T A L S
WHEREAS, on April 15, 2019, the Company and Mr. Diller entered into that certain
Second Amended and Restated Governance Agreement (the “Governance Agreement”);
WHEREAS, Section 6.02(a) of the Governance Agreement requires any amendment of
the Governance Agreement by the Company to be authorized by a majority of the
members of the Board of Directors who are (i) “independent directors” as defined
by applicable stock exchange listing rules, (ii) independent of Mr. Diller and
his Affiliates and (iii) not members of the management of the Company or any
Person over which Mr. Diller exercises direct or indirect control (“Independent
Directors”);
WHEREAS, this Amendment has been approved by the Special Litigation Committee of
the Board of Directors of the Company formed on December 3, 2019 (the “Special
Litigation Committee”), and has been authorized by a majority of the Independent
Directors; and
WHEREAS, pursuant to stipulation and order entered by the Delaware Court of
Chancery on March 30, 2020 (the “Order”) in respect of In re Expedia Group
Stockholders Litigation, Consolidated Case No. 2019-0494-JTL (the “Delaware
Litigation”), the Company and Mr. Diller are entering into this Amendment and
Mr. Diller may not exercise the Purchase/Exchange Right prior to the date on
which the Special Litigation Committee has completed its investigation.
NOW THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, the Company and Mr. Diller hereby agree as
follows:
1.Amendment to Section 5.54. Section 5.54 of the Governance Agreement is hereby
deleted in its entirety and replaced with the following:
“Section 5.54. “Purchase/Exchange Period” shall mean the period from and after
the Combination Closing until the close of business on the forty-fifth day
following the date on which the Special Litigation Committee notifies Mr. Diller
that it has completed its investigation of the claims raised in the Delaware
Litigation, subject to extension pursuant to Section 3.03 (the “Expiration
Date”); provided that such Expiration Date shall be extended to enable any
exercises of the Purchase/Exchange Right (as shown by the delivery to the
Company of a written notice of exercise of the Purchase/Exchange Right on or
prior to such Expiration Date) effected by the Expiration Date which have not
yet been consummated as of such Expiration Date to be consummated. “Special





--------------------------------------------------------------------------------

                                        


Litigation Committee” means the Special Litigation Committee of the Board of
Directors of the Company formed on December 3, 2019.”
2.Governance Agreement Remains in Effect. Except as expressly amended by this
Amendment, the Governance Agreement remains in full force and effect and nothing
in this Amendment shall otherwise affect any other provision of the Governance
Agreement or the rights and obligations of the parties thereto. For the
avoidance of doubt, Section 3.03 of the Governance Agreement shall not apply as
a result of this Amendment or the Order.
3.References to the Governance Agreement. After giving effect to this Amendment,
each reference in the Governance Agreement to “this Agreement,” “hereof,”
“hereunder” or words of like import referring to the Governance Agreement shall
refer to the Governance Agreement as amended by this Amendment.
4.Incorporation by Reference. Sections 6.01 (Notices), 6.04 (Governing Law;
Consent to Jurisdiction), 6.05 (Counterparts), 6.06 (Specific Performance), 6.13
(Severability) and 6.18 (Headings) of the Governance Agreement are incorporated
herein by reference, mutatis mutandis.


[Remainder of Page Intentionally Left Blank]


























































-2-

--------------------------------------------------------------------------------

                                        


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.
EXPEDIA GROUP, INC.
By:    /s/ Robert J. Dzielak    
Robert J. Dzielak
Chief Legal Officer and Secretary




/s/ Barry Diller    
Barry Diller









-3-